                                      Case 2:20-cv-07324-AB-KS Document 1-2 Filed 08/13/20 Page 1 of 2 Page ID #:52


                                      1

                                      2
                                                                      EXHIBIT 2
                                      3

                                      4

                                      5

                                      6

                                      7

                                      8

                                      9

                                     10
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                      EXHIBIT 2
              Case 2:20-cv-07324-AB-KS Document 1-2 Filed 08/13/20 Page 2 of 2 Page ID #:53

                                                                                                                                                                                            April 10th, 2018
                                                                                                                                                                                  INVOICE #[SF41018MB]




  433 N. Camden Dr, Suite 970
  BEVERLY HILLS, CA 90210
  Phone: 800-463-1326
  Email: CORPORATE@METALS.COM

                                                                                                                                                                       Cynthia
                                                                                                                                                                        Cindy Punke
                                                                                                                                                                               Punke
                                                                                                                                                             Purchase Invoice
                                                                                                                                                                New Direction
                                                                                                                                                               Acct# 1167700

  BILLING ADDRESS:                                                                                             DELIVERY ADDRESS:
  Metals.com                                                                                                   Delaware Depository Services Co.
  433 N. Camden Dr, Suite 970                                                                                  3601 North Market Street
  BEVERLY HILLS, CA 90210                                                                                      Wilmington, DE 19802



  Comments or special instructions:

                                                DESCRIPTION                                                                       Quantity                        Unit Price                       AMOUNT

                            Silver - Buffalo Rounds .999 - 1.0 oz
                                                                                                                                      100                           $17.00                        $1,700.00

                                          Silver - Bar - 10.0 oz
                                                                                                                                       15                          $170.00                        $2,550.00

      Silver - Highland Mint Cornerstone Crown Rounds .999 - 1.0
                                                                                                                                      100                           $17.00                        $1,700.00
                                   oz

                                                                                                                                     5,649                          $26.02                      $146,986.98
                     Silver - 2018 Polar Bear Coin .9999 - 0.5 oz

                                                                                                                                       76                          $145.98                       $11,094.48
                 Gold - Canadian Maple Leaf Coin .9999 - 0.1 oz

                                                                                                                                       90                           $17.70                        $1,593.00
                Silver - Canadian Maple Leaf Coin .9999 - 1.0 oz



                                                                                                                                                                            TOTAL               $165,624.46




RISK DISCLOSURE AND ACCOUNT AGREEMENT SIGNED AND UNDERSTOOD, Metals.com does not provide legal, tax, or investment advice. Nothing of the foregoing, or of any other written, electronic or oral
statement or communication by Metals.com or its representatives, is intended to be, or may be relied as, legal, tax or investment advice, statements, opinions or predictions. Prior to making any investment decisions, please
consult with the appropriate legal, tax, and investment professionals for advice.
